DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear about the claimed features of claim 16.  Please clarify the claimed features of claim 16.
Claim 19 is claiming a result instead of features of the vibration damping device.
Due to the above mentioned indefiniteness, claims 16 and 19 are being treated as best as possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12 and 19 are rejected under 35 U.S.C. 103 as being obvious over Kagata et al. (10,883,564) in view of Wierzba et al. (6,082,151).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Re: claim 1, Kagata shows a vibration damping device damping vibration of a rotating body 100, as in the present invention, comprising:
a liquid damper 1 which is coaxially rotatable with the rotating body and includes a collision member 14 provided in a casing 11 in which liquid 13 is sealed, the liquid colliding with the collision member when the liquid moves in a circumferential direction; and
a relative rotation unit 21 which is configured to cause the liquid damper to rotate relative to the rotating body.
Kagata lacks an automatic balancer.  Wierzba is cited to teach a vibration damping device 20 wherein the device includes an automatic balancer 22 which is configured to cancel out imbalance of the rotating body 10 when the rotating body rotates.  It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the device of Kagata to include an automatic balancer such as taught by Wierzba in order to cancel out the imbalance at low speed while the liquid damper would cancel out vibration at high speed, see column 1, lines 20-48 of Wierzba.
Re: claim 2, Kagata shows an air resistance imparting member 21 which increases air resistance during rotation of the liquid damper is provided as the relative rotation unit.
Re: claim 3, Kagata shows the air resistance imparting member 21 is a plate member having a surface intersecting with the rotational direction of the liquid damper.
Re: claim 4, Kagata shows the plate member 21 is provided on the outer circumferential surface of the liquid damper.
Re: claim 5, Kagata shows the plate member 25 is provided on an end face in the axial direction of the liquid damper.
Re: claim 6, Kagata shows a brake mechanism 30 is provided as the relative rotation unit, the brake mechanism including: an electromagnetic effect target 31 which is provided on the liquid damper and to which an electromagnetic effect is exerted; and an electromagnetic effector 32 configured to exert the electromagnetic effect to the electromagnetic effect target.
Re: claim 7, Kagata shows a gear mechanism is provided as the relative rotation unit, the gear mechanism including: a gear portion 11 which is formed on the outer circumferential surface of the liquid damper; a gear 41 which is engaged with the gear portion; and a drive unit 43 configured to generate rotational torque in the liquid damper by rotating the gear.
Re: claim 8, Wierzba shows the automatic balancer is a ball balancer in which balls 26 are movably housed in a housing.
Re: claim 12, Wierzba shows the automatic balancer is a liquid balancer in which liquid 24 is movably sealed in a casing in figure 5.
Re: claim 19, Kagata shows vibration of the rotating body rotationally driven by a driver is suppressed, see figure 3.
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Kagata et al. (10,883,564) in view of Wierzba et al. (6,082,151) and further in view of Kume et al. (6,219,328).
Re: claim 9, Kagata’s vibration damping device, as rejected above, lacks the partitioning member.  Kume is cited to teach the balancer 5 having balls 9a in a housing without partitioning member in figure 2 and having partitioning member 28 in figure 4. It would have been further obvious for one of ordinary skill in the art before the effective filing date to have further modified the device of Kagata to include the partitioning member such as taught by Kume in order to prevent the balls from clumping in order to provide a better balancing for the rotating body.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Kagata et al. (10,883,564) in view of Wierzba et al. (6,082,151) and further in view of Osawa (6,125,098).
Re: claim 10, Kagata’s vibration damping device, as rejected above, lacks the pendulums.  Osawa is cited to teach the balancer having pendulums 37, 38.  It would have been further obvious for one of ordinary skill in the art before the effective filing date to have further modified the device of Kagata to include the pendulums such as taught by Osawa in order to provide accurate and smooth balancing performance.
Re: claim 11, Osawa shows the ring balancer including ring members 37, 38 which are rotatable around the rotating body.
Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being obvious over Kagata et al. (10,883,564) in view of Wierzba et al. (6,082,151) and further in view of Hiroshi et al. (JP 08-059077).
Re: claim 13, Hiroshi shows a bobbin holder system, as in the present invention, comprising: a bobbin holder 5, 6 to which a bobbin P is attached, the bobbin holder rotating so as to form a package by winding a yarn made of synthetic fibers onto the bobbin; and the vibration damping device 40 which is attached to the bobbin holder.  It would have been further obvious for one of ordinary skill in the art before the effective filing date to have combined the device of Kagata, as in claim 1, with the bobbin holder system of Hiroshi in order to improve the vibration absorption of the system.
Re: claim 14, as modified, the vibration damping device, as in claim 1, would be  attached to a location on the bobbin holder corresponding to antinode of vibration in a predetermined resonance mode in which bending of the bobbin holder occurs, in order to effectively dampen the vibration of the system.
Re: claim 15, Hiroshi shows the bobbin holder 5, 6 is cantilevered, and the vibration damping device would be attached to an end portion 21 on the free end side of the bobbin holder.
Re: claim 16, as modified, the liquid damper would be attached to a portion on the free end side of the bobbin holder as compared to the automatic balancer.
Re: claim 18, Hiroshi’s system lacks the vibration damping device being provided inside the bobbin holder.  It is obvious to one of ordinary skill in the art before the effective filing date to have placed the vibration damping device of Kagata, as in claim 1, inside the bobbin holder of Hiroshi in order to provide a compact design and to protect the device from dust and lint from the yarns.
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Kagata et al. (10,883,564) in view of Wierzba et al. (6,082,151) in view of Hiroshi et al. (JP 08-059077) and further in view of Josefczyk (8,984,940).
Re: claim 17, Hiroshi shows the bobbin holder 5, 6 is supported at both ends.  Josefczyk is cited to teach the concept of placing damping device 12 in a substantially central portion in the axial direction of a rotating shaft 10.  It would have been further obvious for one of ordinary skill in the art before the effective filing date to have 
placed the damper of Kagata, as in claim 1, in a substantially central portion in the axial direction of the bobbin holder of Hiroshi, as taught by Josefczyk in order to effectively provide vibration absorption to the system.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 14 and 25 of U.S. Patent No. 10,883,564 in view of Wierzba et al. (6,082,151).  The claims of the patent when combined with the automatic balancer of Wierzba would arrive at the claims of the pending application.  .  It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the device of Kagata to include an automatic balancer such as taught by Wierzba in order to cancel out the imbalance at low speed while the liquid damper would cancel out vibration at high speed, see column 1, lines 20-48 of Wierzba.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shishido, Kuo, Taylor, Kim, Wahl, Bassett, Southworth and Vold are cited for other devices and rotating systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657